Name: Commission Regulation (EEC) No 3860/92 of 29 December 1992 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 390/81 COMMISSION REGULATION (EEC) No 3860/92 of 29 December 1992 amending certain levies on imports of live bovine animals and beef and veal other than frozen convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determi ­ nation of these conversions were set by Commission Regulation (EEC) No 3819/92 0, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3661 /92 (2), and in particular Article 12 (8) thereof, Whereas Commission Regulation (EEC) No 2505/92 (3), amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987, on the tariff and statistical nomenclature and on the Common Customs Tariff (4) has made certain amendments to the nomenclature for the market in beef and veal ; Whereas Commission Regulation (EEC) No 3372/92 (5) fixes the import levies on live cattle and on beef and veal other than frozen ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 38 1 3/92 (6) are used to Article 1 The Annex to Regulation (EEC) No 3372/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 19 . 12 . 1992, p . 16. (3) OJ No L 267, 14. 9 . 1992, p. 1 . (4) OJ No L 256, 7 . 9 . 1987, p. 1 . (6) OJ No L 387, 31 . 12 . 1992, p. 1 . (5) OJ No L 342, 25. 11 . 1992, p . 23. (7) OJ No L 387, 31 . 12 . 1992. No L 390/82 31 . 12. 92Official Journal of the European Communities ANNEX to the Commission Regulation of 29 December 1992 altering the import levies on live cattle and on beef and veal other than frozen (ECU/100 kg) CN code Austria (') Sweden/Switzerland Other third v ' countries (z)  Live weight  0102 90 05 17,469 0,000 134,374 (') 0102 90 21 17,469 0,000 134,374 (') 0102 90 29 17,469 0,000 1 34,374 (&gt;) 0102 90 41 17,469 0,000 134,374 (') 0102 90 49 17,469 0,000 1 34,374 (') 0102 90 51 17,469 0,000 134,374 (') 0102 90 59 17,469 0,000 134,374 (') 0102 90 61 17,469 0,000 134,374 (') 0102 90 69 17,469 0,000 134,374 (') 0102 90 71 17,469 0,000 134,374 (') 0102 90 79 17,469 0,000 134,374 (')  Net weight  0201 10 00 33,190 0,000 255,31 1 (') (4) 0201 20 20 33,190 0,000 255,3 1 1 (') (") 0201 20 30 26,552 0,000 204,248 (') (4) 0201 20 50 39,828 0,000 306,373 (') (4) 0201 20 90 49,786 0,000 382,966 (') (4) 0201 30 00 56,948 0,000 438,060 (') (4) 0206 10 95 56,948 0,000 438,060 (') 0210 20 10 49,786 0,000 382,966 0210 20 90 56,948 0,000 438,060 0210 90 41 56,948 0,000 438,060 0210 90 90 56,948 0,000 438,060 1602 50 10 56,948 0,000 438,060 1602 90 61 56,948 0,000 438,060 (') In accordance with amended Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States . (a) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (') This levy is applicable only to products complying with the provisions of the Agreement between the EEC and Austria (OJ No L 111 , 29 . 4. 1992, p. 21 ). (") Products falling within this code, imported from Poland , Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 898/92 have been presented, are subject to the levies set out in the Annex to that Regulation .